Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Request for Continued Examination filed on 5/30/2022.
Claims 1-18 are pending for this examination.
Claims 1-17 were amended.
Claim 18 was added.

Amendment to Specification and Abstract
The amendments to the specification and Abstract received on 5/30/2022 are acceptable.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, step / clause (f) and (g), Examiner recommends changing “(a…e)” to read as --(a-e)--, was using a dash is more indicative of being inclusive of all steps / clauses between (a) and (e) instead of using an ellipsis.
In claim 3, the phrase “that is” is constantly being used but is an unnecessary phrase in describing the invention.  Examiner points out that the purpose of a claim is to specifically indicate what is being claimed, and by constantly using the phrase “that is” is completely unneeded.  Likewise, the phrase “and what is important” is an unnecessary phrase in describing the invention.  Examiner believes that Applicants are writing this specific claim as a specification paragraph, as noted with the final limitation where Applicants indicate that “thanks to which this device does not change the overall size of the program and its location in the main memory”, wherein “thanks to which” is again unnecessary, as the claim should just be listing what is being claimed to be done.
In claim 8, step / clause (b), “analysis (as defined in the previous clause “a”) of a constituent component(s) of a high level” should be amended to read as --analysis of a constituent component(s) of a high level as done in clause (a)--.
In claim 8, Examiner points out that there are 2 sets of (a)-(d).  This would leave ambiguity in the claim language when someone wants to reference claim 8 steps (a)-(d) as no one would be able to directly identify which (a)-(d) is being referenced.  Examiner recommends using different naming for the second set of clauses / steps, such as (i), (ii), (iii), (iv) to prevent confusion within the same claim.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates, Jr. et al. (US 8,127,121), herein referred to as Yates ‘121. 
Referring to claim 1, Yates ‘121 teaches a device, able to execute operations and/or process data, which is characterized by the use of at least one of the listed methods to extract or obtain an additional information (see Abstract; see Fig. 1A, computer system; Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction): 
(a) said device can use the value of a specific bit or bits of a high level, logical or effective address or its component(s) as the additional information extracted (see Paragraph [5], wherein the emulation can include mode bits used to specify subsequent instructions which are to be interpreted by a native ISA or non-native ISA, i.e. a specific bit or bits used to determine what ISA to use); 
(b) said device can extract the additional information from the value of a high level, logical or effective address or from its component(s) using some function, scheme, circuit, or algorithm, including those implemented in microcode, in hardware, in software, or in a combination of them (see Paragraph [90], wherein decoding of information may include designation of any prefix to the current instruction, or a designation of an operand effective address, or a designation of a base register and offset of an operand effective address, or a designation of a repeat prefix to the current instruction, etc.); 
(c) said device can extract the additional information from a data that it exchanges with an external source or another device, when these data is part of or included in a composition of address information, which points to an external or internal memory location or an executable instruction (see Paragraph [0090], wherein the instructions may include a prefix, and designation of base register and offsets of an effective address, i.e. a composition of the instruction including address information and prefix); 
(d) said device can use a prefix or suffix preceding or following an executable operation or its code, to obtain such the additional information that, during the execution or preliminary analysis of such the executable operation, replaces, supplements, or modifies an information that otherwise would have been read from control registers; descriptors, segments, page tables, or from other data structures (see Paragraph [0090], wherein the instructions may include a prefix; see Paragraph [5], wherein the emulation can include mode bits used to specify subsequent instructions which are to be interpreted by a native ISA or non-native ISA); 
(e) said device can use a prefix or suffix preceding or following an executable operation or its code to obtain such the additional information that affects address translation or interpretation; or that identifies an address space, a context, a virtual machine or an another object; or that controls data caching during the execution of the executable operation; or that represents memory protection keys; or that instructs this device to read or write other data and to use it as the additional information extracted; or that included in a transaction with another device as additional data (see Paragraph [20], wherein a virtual memory manager manages virtual address translation, a translation look-aside buffer, or in lines of an instruction cache; also see Paragraphs [57-59], wherein different instructions are coded with different ISAs which utilize the virtual address translations and translation look-aside buffers; see Paragraph [90], where the prefixes are included with instructions that are decoded, and would be used to designate things like the ISA); 
(f) said device can use a prefix or suffix preceding or following an executable operation or its code in order to supplement or modify the additional information that extracted or obtained in at least one of the ways as described in clauses (a..e) above, thus obtaining new data, which are further interpreted as the additional information extracted (see Paragraph [5], wherein the emulation can include mode bits used to specify subsequent instructions which are to be interpreted by a native ISA or non-native ISA, i.e. a specific bit or bits used to determine what ISA to use, i.e. what ISA being used to interpret an instruction would dictate how the system executes the instruction); 
Page 24 of 42(g) while analyzing or performing some an executable operation said device can supplement or modify the additional information that extracted or obtained in at least one of the ways as described in clauses (a..e) above, using other information extracted from a context in which the executable operation is encountered, or from the context that led to its execution or analysis, which are further interpreted as the additional information extracted (see Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction); and 
then this device uses the additional information that extracted or obtained in at least one of the ways described above, unchanged or transformed in an arbitrary manner, possible by combining it with other information, for any purposes or in any capacity (see Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction).  
As to claim 2, Yates ‘121 teaches the device of Claim 1, which is characterized by the implementation of at least one of the following analyses: (a) analysis of a high level or logical address that an executable operation received as an operand or analysis of an effective address that was calculated during its execution or preliminary analysis; (b) analysis of a constituent component(s) of a high level, logical or effective address, or analysis of an offset that applied to the high level, logical or effective address, which is specified in an executable or analyzable operation; (c) analysis of an information contained in a description or in a machine representation of an executable operation; (d) analysis of a code of an executable operation or analysis of a prefix, or suffix that precedes or follows it or its code; (e) analysis of an information obtained from a context in which an executable operation is encountered, or from the context that led to its execution or preliminary analysis; (f) analysis of a field(s) or flag(s) of the control structures of this device, or a field(s) or flag(s) reflecting its state, but provided that if it is applied to address translation, then such state of the flag(s) or fields(s) must occurs only in a specific context that can be established and closed using specific executable operation(s) that create or close such the specific context, and that do not lead to switching the device's mode of operation; Page 25 of 42(g) analysis of a specific field or fields in a page table or in a page directory element on such a level in this page table or in this page directory hierarchy that a size of the region of a high level address space, which corresponding to that page table or page directory element, is greater than or equal to a size of the lower level address space that are supported by this device in its current mode of operation; (h) analysis of a specific field or fields in a segment descriptor, if this device supports a segment addressing model; (i) analysis of a specific field or fields in a descriptor of an address space, a context, a virtual machine; or analysis of a specific filed or fields in a descriptor of another object supported by this device; whereby defined result(s) of said analyses instruct this device to act in accordance with Claim 1 (see Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction, wherein this information is necessary for determining how to execute the instruction, i.e. determining information such as what ISA to use, what memory addresses to use, what operations to do, etc.).  
As to claim 4, Yates ‘121 teaches a device of Claim 1, which is characterized by the fact that it implements the use of an addresses that contain an address space or an context identifiers that encoded together with an ordinary address information into one common representation, in such a way that these combined addresses therefore point not only to specific memory cells located within some implied address space(s), but also Page 26 of 42refer or, in other words, allow to explicitly identify these address spaces themselves, within these memory cells are located (see Paragraphs [25-27], wherein address translation circuits are configured to execute instruction in a logical address space and translated to the physical address spaces, i.e. where the physical memory cells are located).  
 As to claim 6, Yates ‘121 teaches the device of Claim 1, which is characterized in it provides the program running on it with the ability to use such a system for addressing memory or executable operations that allows that program to simultaneously use a different algorithms and/or a different parameters to translate a different addresses referenced by an executable operations that make up that program without regularly switching modes of operation or reprogramming control registers of this device; thus, such a device allows to use the different algorithms and/or the different parameters to translate the different addresses to which different executable operations are referred to in one program, including allows to differently translate addresses in the executable operations adjacent to each other, not just allows to use different algorithms or parameters for executing different programs, execution streams or threads in parallel, as other devices do (see Paragraphs [25-27], wherein address translation circuits are configured to execute instruction in a logical address space and translated to the physical address spaces, i.e. where the physical memory cells are located; see Paragraph [84], wherein the CISC instructions can be decoded to generate multiple RISC instructions for parallel execution; see Paragraph [94], wherein each processor has four parallel pipelined function units).  
As to claim 8, Yates ‘121 teaches the device of Claim 1, which is characterized in that it uses at least one of the following checks or analyses: (a) checking for specific values of some bit(s) in a high level, logical or effective address; or checking whether such an high level logical or effective address belongs to one of a classes for which there is a some function, scheme, circuit, or algorithm, including those implemented in microcode, in hardware, in software, or using a combination of them, capable of determining whether this high level logical or effective address belongs to one of these classes; (b) analysis (as defined in the previous clause "a") of an constituent component(s) of a high level, logical or effective address instead of analysis of the high level, logical or effective address itself; or analysis of an offset that applied to the high level, logical or effective address, if such the offset is specified in an executable or analyzable operation, which executed by this device; (c) checking for specific value(s) of bit(s), flag(s), option(s), field(s), or additional operand(s), or checking for a specific value(s) of combination of the them, in a description of an executable operation or in its machine representation; (d) checking for the use of special code of an executable operation; or checking for the presence of specific prefix(es) or suffix(es) that precede or follow the executable operation itself or its code; or checking for specific value(s) of the parameter(s) of the prefix(es) or suffix(es); (e) checking for the presence of a specific static context, such as checking for specific nesting of operations; or checking for a specific dynamic context, such as checking for specific prehistory of executing operations or transferring control between them; or checking for specific value(s) of parameter(s) or state of such the static or dynamic context; (f) checking for specific value(s) of a field(s) or flag(s) of the control structures of this device, or specific value(s) of a field(s) or flag(s) reflecting its state, with the restriction that if such a checking is applied to address translation, then such state of a flag(s) or fields(s) must occurs only in a specific context that can be established and closed using specific executable operation(s) that create or close such the specific context; (g) checking for specific value(s) of a field or fields in a page table or in a page directory element on such a level in this page table or in this page directory hierarchy that a size of the region of a high level address space, which corresponding to Page 28 of 42that page table or page directory element, is greater than or equal to a size of the lower level address space that are supported by this device in its current mode of operation; (h) checking for specific value(s) of a field or fields in a segment descriptor, if this device supports a segment addressing model; (i) checking for specific value(s) of a field or fields in a descriptor of an address space, a context, a virtual machine; or checking or specific value(s) of a field or fields in a descriptor of another object supported by this device; and then certain results of that check or analysis direct the said device to interpret a value of a high level, logical or effective address that referenced by an executable operation in connection with which one of the above checks or analyzes was performed, or to interpret a value of an component(s) of such the high level, logical or effective address, or to interpret a value of an offset(s) included in such the high level, logical or effective address, either directly, or after some additional transformation or application of some function to such the value, as one of following:  (a) as an address or as a component(s) of a lower-level or physical address; (b) as an offset relative to some lower-level or physical address; (c) either as an address, as a component(s) of the address, or as a lower level offset, which requires additional transformation using a certain function; (d) as an address, a component of the address, or an offset, which belonging to a certain class of addresses, which will be further transformed according to special rules that differ from the usual rules used by this device in its current mode of operation (see Fig. 1A, computer system; see Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction; see Paragraph [0090], wherein the instructions may include a prefix, and designation of base register and offsets of an effective address, i.e. a composition of the instruction including address information and prefix).  
As to claim 9, Yates ‘121 teaches the device of Claim 1, which is characterized by the fact that said device analyzes the additional information it has obtained or extracted as described in Claim 1, in order to change this device's interpretation of a high level, logical or effective address; or to change interpretation of a basic address information that remains after extracting said additional information from the high level, logical or effective address, or which is uses said additional information during the translation or transformation of the high level, logical or effective address or during translation or transformation of the basic address information; or to determine a type or a class of the high level, logical or effective address; or to determine a type or a class of the basic address information (see Paragraph [5], wherein the emulation can include mode bits used to specify subsequent instructions which are to be interpreted by a native ISA or non-native ISA, i.e. a specific bit or bits used to determine what ISA to use).  
As to claim 11, Yates ‘121 teaches the device of Claim 1, which is characterized by the use a prefix or suffix that precedes an executable operation or follows it or its code, or which use a similar special executable operation that replaces the prefix or suffix, to return to a program a results of intermediate calculations; obtained during an execution or preliminary analysis of the executable operation; or to return to a program an intermediate value(s) which read from control or internal register(s) or data structure(s) during an execution or preliminary analysis of the executable operation; or to return to a program any other intermediate or auxiliary results of the executable operation; or to return to a program a results of the address translation performed in connection with the executable operation; whereby returning these values to the program is not provided in usual way by the command system of such device for such the executable Page 30 of 42operation; in this regard such return value(s) may be combined with any other information available to this device or transformed in arbitrary way before they are returned to the program (see Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction; see Paragraph [0090], wherein the instructions may include a prefix, and designation of base register and offsets of an effective address, i.e. a composition of the instruction including address information and prefix).  
As to claim 14, Yates ‘121 teaches the device of Claim 1, which is characterized by the use of a parameterized prefix or suffix that precedes an executable operation, or by the use a special executable operation(s) that replacing such the parameterized prefix or suffix, to transfer the additional information to a later stages of execution or preliminary analysis of the executable operation on said device, that is, to the any stage following a calculation of the effective address(es), but possibly preceding or consist(s) the stages that used for translation of high level address(es) that referenced by the executable operation to lower level address(es) (see Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction and this information would be used during the course of executing the instruction; see Paragraph [0090], wherein the instructions may include a prefix, and designation of base register and offsets of an effective address, i.e. a composition of the instruction including address information and prefix).  
As to claim 16, Yates ‘121 teaches the device of Claim 1, which is characterized in that it obtains or extracts the additional information as described in Claim 1 and further uses said additional information for at least one of the following purposes: (a) in order to control caching; (b) as information about an access pattern for memory access that is intended to improve caching or prefetching; (c) as additional data that helps reduce a probability of collisions when working with set-associative cache memory or helps reduce contention when accessing different data structures by tagging a data related to them with different tag values; (d) to control speculative execution, branch prediction or command prefetching; (e) to instruct said device to use a specific rules for translating high level addresses into lower level addresses; or to use a specific address transformation method; or instruct said device to use specific parameters of address translation or transformation; or instruct said device to use specific size of a page, specific quantity of levels of a page tables, or specific type of a page tables; (f) for control synchronization in a multi-processor or multi-core system; (g) to replace, supplement, or modify such information, which otherwise would have been read from control registers, descriptors, segments, page tables, or from other data structures; (h) as an identifier of an address space, context, virtual machine, or other object; (i) as memory protection keys; (3) to transmit this information to another device or controller for any purpose, either within an address information, or by other means; (k) to transmit this information to a program or to a data transformation process; (1) to read or write other data, which will be considered new additional information that will be used later (see Paragraph [0090], wherein the instructions may include a prefix, and designation of base register and offsets of an effective address, i.e. a composition of the instruction including address information and prefix; Examiner notes that this entire claim indicates that at least one of the claimed clauses is done, thereby not all clauses need to be mapped).  
As to claim 17, Yates ‘121 teaches the device of Claim 1, which is characterized by the fact that it implements the use of an combined addresses that contain an address space or context identifiers that encoded together with an Page 32 of 42ordinary address information into one common representation; in this regard, said device can do at least one of: (a) automatically extract the address space or context identifier from such the combined address; (b) use such the combined address in order to access data located at another address space or to transfer control to a program code located in another address space, which is identified by the extracted address space or context identifier (see Paragraph [0090], wherein the instructions may include a prefix, and designation of base register and offsets of an effective address, i.e. a composition of the instruction including address information and prefix, wherein this would allow for identifying the address space used).  

Referring to claim 5, Yates ‘121 teaches a device able to execute operations and/or process data (see Abstract; see Fig. 1A, computer system; Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction), which is characterized by the fact that it uses a combined addresses, the composition of which includes an address space or context identifiers in such a way that these identifiers are encoded using some variable-length codes, which allows the use of different code lengths for encoding different address space or context identifiers; that is, the said device allows the simultaneous use of a different code lengths to encode different address space or context identifiers, without regularly reconfiguring this device to use different length of identifiers (see Paragraph [94], wherein instructions can be variable length x86 instructions and the process of decoding these instruction requires determining the boundaries between the variable length instructions and conversion into native instructions).

Referring to claim 13, Yates ‘121 teaches a device, able to execute operations and/or process data (see Abstract; see Fig. 1A, computer system; Paragraph [350], wherein instructions are run through a decode logic 556, wherein the instruction are parsed, i.e. analyzing the parts of the instruction and determining what to do with the instruction, wherein the parsing would thereby be reading / extracting / obtaining all the parts of the instruction), which is characterized by the use of a specific field(s) in a page table or in a page directory element to store an additional information in it, which then helps this device to reduce a likelihood of collisions between sets of cached data when working with an set-associative cache memory; or which then helps this device to reduce a contention between data items belonging to different data structures by tagging pages belonging to these different data structures with different tag values that stored as the additional information or that calculated using such the additional information (see Paragraph [100]-[105], where page table formats are used to store structure created specifically for emulation and address translation, which would including tagging data structures to specific virtual and physical address locations).   

Claims 3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuraski, Jr. (US 2002/0199151), hereafter referred to as Zuraski.
Referring to claim 3, Zuraski teaches a device, able to execute operations and/or process data (Microprocessor, see Paragraph 0015), which is characterized by the fact that in a process of executing a program written for this device using an executable operations that are instructions from it's a command system, this device can independently, acting according to its scheme, algorithm, rules, and/or internal program, change this program, partially or completely modifying some of the executable operations, which consist the program, by modifying a machine representation of the some executable operations directly in a main memory, where the original program was located; that is, by modifying it in the same place, without using any additional memory to save the changed executable operations, and what is important, using the same command system in which the original program was written - that is, without transforming the executable operations into some other representation that would use different coding rules or the different command system for a purpose of keeping modified instructions in the main memory, thanks to which this device does not change the overall size of the program and its location in the main memory (When the pre-decode unit of the microprocessor receives instruction bytes (machine representations of the operations) it generates pre-decode information for each instruction byte and then store the pre-decode information bits with the instruction bytes in the instruction cache (i.e. modifying the cache memory space containing the machine representation of the instruction by adding bits to it) see Paragraphs 0060-0061 and Paragraph 0011).  
As to claim 18, Yates ‘121 teaches the device of Claim 3, which, instead of storing the modified executable operations in the main memory, writes them to a cache memory, but with the condition that the modified executable operations are saved in this cache in a same form as if they were saved in the main memory - that is, without changing the command system and without using any parallel data structures to store instructions in another format and without using additional fields in the stored instructions that would increase size of their machine representation or that would use some additional memory cells or fields that are not accessible to the programmer or compiler who compiled the original program (i.e. modifying the cache memory space containing the machine representation of the instruction by adding bits to it) see Paragraphs 0060-0061 and Paragraph 0011).  

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 2005/0091652 A1), herein referred to as Ross.
Referring to claim 10, Yates ‘121 teaches a programmable device, able to execute operations and/or process data (processor, see Paragraph [0031]), which is characterized in that it provides a program running on it with the ability to use an executable operation that returns to the program a lower level address or its component(s), that directly matches a high level logical or effective address or its component(s) which specified by the program; or that returns to the program a lower level address or its component(s) of some memory space that contains an memory cell or another executable operation that addressed by a high level logical or effective address or its component(s), which specified by the program; or that returns to the program a set of lower level addresses or component(s) that correspond to a range of the high level, logical or effective addresses or its component(s), which specified by the program (Ross discloses a processor comprising a translation lookaside buffer that can translate a virtual address to a physical address containing a physical page number of the data (i.e. lower level address of some memory space that contains the cell addressed by such address), see Paragraph [0031]).

Examiner Comments
Examiner notes that the recent amendments has changed claim 5, previously dependent upon claim 1, in its own independent claim and will now be treated as such.
As such, Examiner notes that the current independent claims are 1, 3, 5, 10, and 13.
Furthermore, Examiner points out that all of the independent claims seem to be claiming different devices altogether, i.e. if each of these independent claims were to be taken without any specification / background / context of the other independent claims and read as is, a person of ordinary skill in the art would not be able to ascertain that all these independent claims are describing the same device / invention, as the claim language in each independent claim are so different that they can be construed as their own devices separate of the other devices described in the other independent claims.  This would be an issue as a patent is only give to a singular invention, and thus Examiner recommends unifying the language of the different independent claims such that there would at least be a common base among all of the independent claims that would show each independent claim is based on the same device before each individual independent claim branches off into each variation, i.e. independent claim 1 claiming invention A, independent claim 3 claiming invention A+B, independent claim 5 claiming invention A+C, and so forth.  

Allowable Subject Matter
Claims 7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, Examiner finds prior art systems do not teach a transfer of control to code located in another address space using an combined addresses, the composition of which include an address space or an context identifiers, a code length of which is not greater than a code length of a general purpose register on said device or not greater than code length of an other elementary data that representing addresses on said device, if said device does not use the register metaphor or an analog thereof; this includes the possibility of returning back, implemented due to the presence of the caller's address space or caller's context identifier in the combined address of a return point.
As to claim 12, Yates ‘121 does not specifically teach reserving a part of the possible values of an offset field or a part of the possible values of an operand of the executable operation, in order to transmit the additional information to such the device using these reserved values; while the remaining values of the offset or of the operand continue to be used by this device in the usual way and do not carry the additional information.  Although reserving part of instructions for later improvements or updates in protocols is done in the art, Examiner does not specifically find something that does reserving a part of the offset field while the remain values of the offset or operand continue to be used in the usually way as claimed.
As to claim 15, Examiner finds the prior art does not specifically teach the use of a some executable operation(s) or a prefix(es) or a suffix(es) that precedes the some executable operation(s), to linking them to each other automatically, using automatic register allocation or automatic allocation of some other temporary resources, which are necessary to place intermediate results.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gibson et al. (US 6,349,379) teaches a system for execution instructions that uses at least one operand to indicate the location of data to be processed that may be of a variable length.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183